Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 01/21/21. Claims 52, 56-57, and 61-72 are currently pending in the application, with claims 1-51, 53-55, and 58-60 having being cancelled and claims 57, 61, 63, 66, and 68-69 having being withdrawn.  Accordingly, claims 52, 56, 62, 64-65, 67, and 70-72 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The examiner further acknowledges applicant’s Affidavit by Dr. John Tavis.  However, such Affidavit is only considered to the extent that they read on the elected species and/or compounds of formula III.  Since compounds of Formula II and Formula IV are yet to be examined on the merits, such Affidavit was not considered as it pertains to said aforementioned Formulae.  

		Applicant’s argument with respect to the 112(b) rejection over claims 52 and 56 has been fully considered.  Given that Applicant has deleted the term “composition”, such rejection is now moot.  Consequently, the 112(b) rejection of claims 52 and 56 is hereby withdrawn.


Moreover, given that the claims are being examined to the extent they read on the elected species, no consideration is given to compounds of Formula II and Formula IV as said compounds are yet to be examined on the merits.  As a result, the examiner maintains that Applicant needs to amend their claims or enable the full breadth of the claims as presently recited.  Consequently, the examiner maintains that the 112(a) rejection remains proper.  

For the foregoing reasons, the 112(b) rejection of claims 52 and 56 is hereby withdrawn.  However, the 112(a) rejection remains proper.  However, in view of applicant’s amendment, the following modified 112 (a) Final rejection is being made.  

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 52, 56, 62, 64-65, 67, and 70-72 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting Hepatitis B , does not reasonably provide enablement for inhibiting HBV replication utilizing every single compound of formula III or for that matter every single compound of formula (II) and (IV) nor does applicant possess enablement for treating an infection due to HPV or further comprising a second antiviral treatment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of inhibiting replication of hepatitis B virus comprising contacting the virus with an effective amount of a compound further defined as formula (II), formula (III) or formula (IV) or pharmaceutically acceptable salts thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the inhibition of HBV replication utilizing every single compound of formula (III).  

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of inhibiting replication of hepatitis B virus comprising contacting the virus with an effective amount of a compound or a 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “inhibition of HBV replication utilizing every single compound of formula (III)”. While such “treatment” might theoretically be possible for some compounds of formula (III) such as compound 208, as a practical matter it is nearly impossible to achieve inhibition of HBV replication with every single compound of formula II, III, and IV or further adding secondary anti-viral therapy. 

3.	The amount of direction or guidance provided and the presence or absence of working examples


The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to compounds of formula (III) possessing R4 and R7 as aryl or heteroaryl optionally substituted, for example, having bulky and electron donating substituents, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that all of the instantly claimed compounds of formula (III) could be predictably used for inhibiting HBV replication as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Sreeni Padmanabhan can be reached on 571-272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/22/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.